POEEENBARGER, JUDGE:
Upon .petition for rehearing.
In disposing of the assignments of error, it was deemed unnecessary to review the evidence which is conflicting, in the petition for rehearing, lack of evidence of negligence is urged, great stress being laid upon the fact that Little, the agent of the company, says he looked for teams and persons passing upon the road before he opened the well, but saw none. But this testimony does not conclude the question whether there was an exercise of due care. The plaintiff testifies that he saw a man in the derrick, and that he was on high ground and only about a *161hundred feet distant from the well when it was opened. W. C. Edwards, a disinterested party, says Snyder stopped his team on top of a rise in the road a short distance from the well, and that Little could have seen him if he had looked. Being further questioned on this point, he re-asserted his positive belief that a man, standing in the derrick, could have seen Snyder’ team at the point at which the team was stopped to allow the witness, Edwards, to pass. W. O. Gallaher, who was with Edwards, testified as a witness for the defendant that Snyder’s team stop/ ped at a point fifteen or twenty feet from the top of the rise in the road, and that a man on top of the load could see the derrick from that point, and that a man in the derrick could, in his opinion, have seen the team, if he had looked carefully. It further appears from the evidence that on the ground between the well and the point at which the team was, there was some growth of weeds or brush, or, of both, by reason of which the view may have been slightly obstructed. In this state of the evidence, the questions whether the agent could have seen the team and whether he performed the duty of looking for passing teams before opening the well, were clearly proper for the jury and such as the Court cannot pass upon without improperly interfering with the functions of the jury in the trial of the case.